DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicants’ Arguments/Remarks filed 05/18/2022 with respect to claims 1 – 14, 16 – 24, and 26 - 31 have been considered but they are not persuasive and they are addressed below.
	Applicants amend claims 1, 16, 26, 28, 30, and 31 to replace the term “base station” with “network access node”.
	Claims 15 and 25 are cancelled.
	Claims 1 – 14, 16 – 24, and 26 - 31 are pending. 

Response to Arguments
	Applicants allege that Wong does not teach or suggest "the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric," as recited in independent claim 1. Rather, Wong discusses a common pre-emption indicator that indicates whether pre-emption occurred in a resource set over which a device received eMBB data. Wong does not provide any other details concerning the common pre-emption indicator that could be construed as teaching "[an] uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric," as recited in independent claim 1 (page 13 of Remarks dated 05/18/2022).
	Examiner respectfully disagrees.  Wong describes “pre-emption” as the transmission of a URLLC transmission which may use resources previously allocated to eMBB data (i.e. for the transmission of the eMBB data) such as the resources allocated for the first and second eMBB transmissions 220 and 222, in order to ensure that the URLLC transmission 230 is able to meet its latency requirements (see Fig. 2, para. 0055).  Figure 3 illustrates an example of a pre-emption indicator transmitted where a portion of the resources allocated for an eMBB transmission 302 (for example to the first device 200) have been used instead for the transmission of a URLLC transmission 304 (for example to the second device 202).  
Futhermore, Wong discloses in the event of pre-emption occurring within the resource set 308, the common pre-emption indicator transmitted in the common pre-emption indicator transmission resources 306 may indicate one or more of the following: a) whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set; [0067] b) a subset of the resources within the resource set that includes the set of resources allocated for eMBB transmission that were used for URLLC transmission; c) the resources within the resource set that were allocated for eMBB transmission which were used for URLLC transmission…etc (see para. 0065 – 0071, Fig. 3).  In other words, the common pre-emption indicator is used for indicating the transmission of one or more URLLC transmissions over the one or more eMBB transmissions.  Plus, URLLC transmission has a low latency requirement of .25ms (para. 0049).
Therefore, Wong discloses the claimed features of “the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric” as recited in claim 1.  
Independent claims 16 and 26 – 31 contain similar claimed features as independent claim 1.  The same responses also apply to independent claims 16 and 26 – 31.  
As to the dependent claims, Applicants base their arguments on the same ground as above and Examiner’s replies still apply to them.
As a result, the argued features of the claims are shown by the cited prior arts in this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (Pub. No.: US 2020/0128570 A1).
 	Regarding claim 1, Wong discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a network access node in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)); and processing the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 3, Fig. 6, para. 0041, 0046, data is transmitted from the devices to the base station via a radio uplink).  
Regarding claim 2, Wong discloses further comprising: receiving the uplink preemption indication based at least in part on monitoring the control channel, wherein processing the uplink transmission is based at least in part on receiving the uplink preemption indication; and transmitting the uplink transmission using the time and frequency resources allocated based at least in part on receiving the uplink preemption indication on the control channel (see Fig. 3, Fig. 6, note the time and frequency resource sets for transmission; for example: UE3 uses resource 614 for URLLC transmission).  
	Regarding claim 3, Wong discloses further comprising: determining an absence of the uplink preemption indication on the control channel based at least in part on the monitoring, wherein processing the uplink transmission is based at least in part on determining the absence of the uplink preemption indication on the control channel (see para. 0061, 0089, the absence of a transmission of a pre-emption indicator using the predetermined common pre-emption indicator transmission resources 306 indicates that no pre-emption has occurred within the resource set 308).  
	Regarding claim 8, Wong discloses further comprising: configuring a port for the uplink transmission via radio resource control (RRC), Page 3 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021Reply to Office Action dated September 27, 2021wherein processing the uplink transmission comprises transmitting the uplink transmission using the configured port (see para. 0085, 0093, RRC signaling for configuration of transmission and note the transmitter 202 of device 200 for transmission).  
	Regarding claim 11, Wong discloses wherein receiving the allocation of time and frequency resources for the uplink transmission of the first communication type comprises: receiving a grant comprising the allocation of time and frequency resources for the uplink transmission of the first communication type associated with the threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services).
	Regarding claim 13, Wong discloses wherein the control channel for monitoring the uplink preemption indication by the UE is a same control channel for monitoring a second uplink preemption indication by the second UE of the second communication type (see Fig. 6, para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH). 
	Regarding claim 14, Wong discloses wherein the first communication type comprises ultra-reliable low latency communications (URLLC), and aPage 4 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021 Reply to Office Action dated September 27, 2021second communication type comprises at least one of machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications (see para. 0016 – 0020, URLLC, mMTC, and eMBB communication types).  
Regarding claim 26, Wong discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry) to: receive, from a network access node in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second apparatus is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the apparatus should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)); and process the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 3, Fig. 6, para. 0041, 0046, data is transmitted from the devices to the base station via a radio uplink).    
Regarding claim 28, Wong discloses an apparatus for wireless communications (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry), comprising: means for receiving, from a network access node in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); means for monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second apparatus is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the apparatus should transmit the uplink transmission using the first communication type associated with the threshold reliability (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)); and means for processing the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 3, Fig. 6, para. 0041, 0046, data is transmitted from the devices to the base station via a radio uplink).    
	Regarding claim 30, Wong discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor (see Fig. 1, para. 0036 – 0041, first device 200 comprises a processor unit 206…using a single suitably programmed general purpose computer, or suitably configured application-specific integrated circuit(s)/circuitry) to: receive, from a network access node in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services), a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)); and process the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 3, Fig. 6, para. 0041, 0046, data is transmitted from the devices to the base station via a radio uplink).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Huang et al. (US Pub. No. 2020/0366429).
Wong does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Huang discloses further comprising: identifying a transmission precoding matrix indication (TPMI) for the uplink transmission, wherein processing the uplink transmission comprises transmitting the uplink transmission according to the TPMI (see para. 0016, 0020, 0021, 0034, 0183, decoding the uplink transmission indication according to the payload and acquiring the precoding matrix for uplink data transmission based on a result of the decoding). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Huang, in order to avoid waste of resources and high uplink transmission overhead or payload that exist in an existing uplink transmission solution, as discussed by Huang (para. 0005).

Claims 16 – 18, 20 – 24, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Kim et al. (Pub. No.: US 2020/0059835 A1).
	Regarding claim 16, Wong discloses a method for wireless communications at a network access node, comprising: receiving, from a first user equipment (UE) in wireless communication with the network access node, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); and transmitting, to a second UE that is in wireless communication of a second communication type with the network access node, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)).  
	Wong does not disclose the claimed limitations of: regarding claim 16, determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 16, Kim discloses determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Wong does not disclose the claimed features as recited in claims 17 and 18.

	Regarding claim 17, Kim discloses further comprising: configuring time and frequency resources of the uplink transmission of the first communication type for the first UE, the uplink transmission comprising a number of uplink transmission repetitions; and transmitting, to the first UE, a control message comprising an indication of the configured time and frequency resources of the uplink transmission of the first communication type, wherein receiving the uplink transmission of the first communication type is based at least in part on the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe, para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception).
	Regarding claim 18, Kim discloses further comprising: determining that the uplink transmission is associated with the configured time and frequency resources based at least in part on the uplink transmission of the number of uplink transmission repetitions satisfying the threshold of uplink transmission repetitions, wherein determining that the uplink transmission satisfies the threshold of uplink transmission repetitions is further based at least in part on determining that the uplink transmission is associated with the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception…see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
 

	Wong does not disclose the claimed features of claim 20.
	Regarding claim 20, Kim discloses wherein the threshold of uplink transmission repetitions comprises at least one uplink transmission (see para. 0155, the number of repetitions required to successfully transmit an uplink message…). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
 
	Regarding claim 21, Wong discloses wherein the uplink preemption indication comprises a radio resource control (RRC) message (see para. 0085, 0093, RRC message).  
	Regarding claim 22, Wong discloses wherein the uplink preemption indication comprises a downlink control information (DCI) message (see para. 0062, DCI).  
	Regarding claim 23, Wong discloses wherein the first communication type comprises ultra-reliable, low latency communications (URLLC) (see para. 0020, URLLC).  
	Regarding claim 24, Wong discloses wherein the second communication type comprises machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications (see para. 0016 – 0017, eMBB and mMTC).  
	Regarding claim 27, Wong discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 1, para. 0036 – 0041, a base station 102 comprises a controller 104 and will include at least a memory to store instructions for execution…) to: receive, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms);Page 7 of 17Application. No. 16/580,950PATENT Amendment dated November 19, 2021Reply to Office Action dated September 27, 2021and transmit, to a second UE that is in wireless communication of a second communication type with the apparatus, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)).  
	Wong does not disclose the claimed limitations of: regarding claim 27, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 27, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 29, Wong discloses an apparatus for wireless communications (see Fig. 1, para. 0036 – 0041, a base station 102 comprises a controller 104 and will include at least a memory to store instructions for execution…), comprising: means for receiving, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); and means for transmitting, to a second UE that is in wirelessPage 8 of 17Application. No. 16/580,950PATENTAmendment dated November 19, 2021 Reply to Office Action dated September 27, 2021communication of a second communication type with the apparatus, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2)).  
Wong does not disclose the claimed limitations of: regarding claim 29, means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 29, Kim discloses means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 31, Wong discloses a non-transitory computer-readable medium storing code for wireless communications at a network access node, the code comprising instructions executable by a processor (see Fig. 1, para. 0036 – 0041, a base station 102 comprises a controller 104 and will include at least a memory to store instructions for execution…) to: receive, from a first user equipment (UE) in wireless communication with the network access node, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 3, Fig. 6, resources allocated to URLLC 614, para. 0058 – 0059, 0102, 0105 – 0106, a resource set is defined, bounded in time and in frequency; also see para. 0016 - 0020, URLLC services are low latency services with a proposed target of 1ms); andPage 9 of 17Application. No. 16/580,950PATENT Amendment dated November 19, 2021Reply to Office Action dated September 27, 2021transmit, to a second UE that is in wireless communication of a second communication type with the network access node, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability (see para. 0062, 0089 – 0090, the common pre-emption indicator may be transmitted on a physical downlink control channel (PDCCH); Fig. 3, Fig. 6, para. 0063 – 0067, 0105 – 0110, a common pre-emption indicator associated with a resource set provides an indication of all of the pre-emptions which occur within the boundaries of the resource set, which may be received and decoded by the respective recipients of the pre-empted eMBB data transmission or transmissions…and may further indicate whether or not pre-emption of one or more eMBB transmissions by one or more URLLC transmissions has occurred within the resource set;…in FIG. 6 pre-emption (ex: URLLC 614 of UE3) occurs which impacts a first eMBB transmission 610 (ex: UE1) and a second eMBB transmission 612 (ex: UE2))
Wong does not disclose the claimed limitations of: regarding claim 31, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
 Regarding claim 31, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Pub. No.: US 2020/0128570 A1) in view of Kim et al. (Pub. No.: US 2020/0059835) and further in view of Islam et al. (US Pub. No. 2018/0324816).
Wong and Kim do not disclose the claimed features as recited in claim 19.
Regarding claim 19, Islam discloses further comprising: identifying time and frequency resources in which the second UE is to refrain from transmitting the uplink transmission of the second communication type, wherein the uplink preemption indication indicates the time and frequency resources in which the second UE is to refrain from transmitting (see abstract, para. 0200, 0249, the pre-emption indication of an impacted time and/or frequency area may be provided in the DCI of a subsequent transmission of the UE).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wong and Kim, and have the features, as taught by Islam, in order to allow for improved latency to be provided for latency sensitive traffic compared to latency tolerant traffic, latency tolerant traffic has a scheduling interval longer than that of latency sensitive traffic, as discussed by Islam (para. 0128).

Allowable Subject Matter
Claims 4 – 7, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukherjee et al. (US Pub. No. 2020/0228230), in the same field of endeavor as the present invention, disclose multiplexing of different traffic types in a telecommunications network and a method of operation of a network node comprises: determining that data is available for a Downlink (DL) transmission of a first traffic type to a User Equipment (UE); identifying a DL transmission of a second traffic type to be punctured; transmitting the DL transmission of the first traffic type by puncturing the identified DL transmission of the second traffic type (abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473